Judgment, Supreme Court, New York County (Joan Carey, J.), rendered March 12, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and of criminal possession of a controlled substance in the third degree, and sentencing him to concurrent prison terms of AVi to 9 years imprisonment, unanimously affirmed.
The People met their burden of proving beyond a reasonable doubt that defendant had offered to sell cocaine to undercover police officers. When the co-defendant asked the undercover if he wanted to buy some "coke”, the officer responded by asking for "two” and then defendant reached for a cigarette box containing the cocaine, which was recovered from defendant’s right hand. Defendant, on the other hand, testified that he was attacked by police officers for no apparent reason and that while he had a box of cigarettes at the time, he did not know where the "other” box containing the drugs had come from. The jury was in the best position to determine the credibility of the witnesses, and was entitled to credit the officers’ testimony and to reject that of defendant (see, People v Malizia, 62 NY2d 755, 757, cert denied 469 US 932).
Defendant’s objection to the prosecutor’s summation remarks is not preserved for appellate review. In any event, the People’s remarks were, in the circumstances, a fair response to the defense summation, which clearly questioned the veracity of the police officers’ testimony (see, People v Sims, 162 AD2d 384, 385, lv denied 76 NY2d 990). Concur — Sullivan, J. P., Wallach, Asch, Kassal and Rubin, JJ.